Citation Nr: 0206362	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  91-20 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to neuritis of 
the left hand.

2.  Entitlement to an evaluation in excess of 20 percent for 
neuritis of the left hand, residual of an injury to the left 
fourth finger.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran had active service from January 4, 1982, to 
February 24, 1982, a total of 51 days.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in March 1989 and April 1994 by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a decision of August 1991, the 
Board denied the veteran's claim for a higher evaluation for 
neuritis of the left hand.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a motion by the Secretary of 
Veterans Affairs, vacated the Board's decision and remanded 
the matter to the Board for further proceedings.

In August 1993, May 1995, and November 1997, the Board 
remanded this case to the RO for further development of the 
evidence.  The case was most recently returned to the Board 
in October 2001.


FINDINGS OF FACT

1.  An acquired psychiatric disorder pre-existed active 
service and did not increase in severity during such service.

2.  Neuritis of the left hand did not cause or aggravate an 
acquired psychiatric disorder.

3.  Without good cause, the veteran failed to report for an 
examination which was necessary to evaluate his service 
connected disability of neuritis of the left hand.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service and is not proximately due to or the 
result of neuritis of the left hand.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 3.304, 3.310 
(2001); Allen 
v. Brown, 7 Vet. App. 439 (1995).

2.  An evaluation in excess of 20 percent for neuritis of the 
left hand, residual of an injury to the left fourth finger, 
is not warranted.  38 C.F.R. § 3.655 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claims 
which the RO has not obtained and considered.  The RO and the 
Board have notified the veteran of the requirements in law to 
establish entitlement to the benefits he seeks. The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and that the notice provisions of the VCAA have been complied 
with.  The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and the 
Board will, therefore, proceed to consider the veteran's 
claim on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I. Service Connection for Acquired Psychiatric Disability

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service, but no compensation shall be paid if 
the disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
Personality disorders are not diseases or injuries within the 
meaning of applicable legislation concerning service 
connection.  38 C.F.R. § 3.303(c) (2001).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2001).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 
439 (1995). 

The veteran's service medical records reveal that, in a 
report of medical history for enlistment in December 1981, he 
denied having had nervous trouble of any sort.  At an 
examination for enlistment, his psychiatric status was 
reported as normal.  In January 1982, during his third week 
of basic training, after he sustained an injury to his left 
hand, the veteran approached a drill sergeant and stated that 
he had taken an excessive number of pain pills in what he 
described as an attempt at suicide.  The service medical 
records are entirely negative for any medical attention for 
what an officer who counseled the veteran noted to have been 
"a supposed suicide attempt."  The veteran underwent a 
series of counseling sessions with officers, who noted that 
he lacked any interest in remaining in the Army and had not 
demonstrated the necessary military knowledge or discipline 
to satisfactorily perform his duties.  He was not evaluated 
by a psychiatrist.  At an examination for separation, no 
psychiatric diagnoses were noted.  After 51 days of active 
duty, the veteran was separated from service with his consent 
under a trainee discharge program.

In April 1985, the veteran applied for a commission in the 
Air Force Reserves.  In a report of medical history, he 
denied having had nervous trouble of any sort.  At a medical 
examination, it was noted that he suffered from neuritis of 
the left hand, and he was found not qualified for service.  
No psychiatric diagnoses were reported.

In July 1986, the veteran underwent a VA neuropsychological 
evaluation at the request of a neurology service.  The 
results of psychological testing suggested that the veteran 
had vague somatic concerns which were odd, peculiar, and so 
intense that they bordered on being delusional; although 
there was no evidence of a thought disorder, it was found 
that the veteran was a depressed, extremely distressed, 
anxious individual who perceived himself as inferior and 
inadequate; he lacked the ability to cope adequately with the 
stresses of everyday life and he tended to become overwhelmed 
by stress which most people would be able to handle; and he 
tended to worry and ruminate about his problems, about which 
he sometimes became quite agitated.  The neuropsychological 
examiners found that the veteran had significant 
psychological problems of a chronic nature which suggested 
longstanding difficulties in functioning.  The examiners 
concluded that a functional component to the veteran's 
complaints of left hand pain and numbness should be 
considered.  The diagnosis on Axis I was conversion disorder.

In October 1987, the veteran was admitted to a VA Medical 
Center for psychiatric evaluation.  He expressed frustration 
over the way his medical problems were being addressed.  His 
mood was agitated, tearful, and angry.  He verbalized 
feelings of helplessness, hopelessness, and suicidal 
thinking.  Psychological testing revealed that the veteran 
had hostility, immaturity, depression, a low frustration 
tolerance, anxiety, acute agitation, and possible toxicity or 
drug withdrawal.  The veteran had attended 3 weeks of a drug 
rehabilitation program.  The psychologist reported that the 
veteran had marked alienation from others and possibly 
confused, schizoid or occasional bizarre thinking.  The 
discharge diagnoses on Axis I were somatization disorder with 
suicidal ideation and a history of substance abuse.  The 
veteran was referred to a mental hygiene clinic.

At a VA psychiatric clinic in October 1988, the veteran 
claimed to be depressed because surgery to remove a cyst had 
been delayed until his allergies cleared up.  The treating 
psychiatrist found the veteran to be an inadequate, dependent 
complainer who manipulated in order to get others to take 
care of him.  He had no psychomotor retardation or vegetative 
symptoms of depression.  The impression was mixed personality 
disorder.

In May 1993, the veteran was admitted to Clark Memorial 
Hospital, Jeffersonville, Indiana, for psychiatric treatment.  
He gave a history of depression for 6 months precipitated by 
receiving a diagnosis of Gardner's syndrome.  He stated that 
he had had trouble with depression and panic disorder his 
whole life but had not received any specific treatment until 
he started coming to the hospital the previous week.  He had 
been hearing voices his whole life but had not been on 
neuroleptic medicine.  He stated that: he started using 
alcohol at age 11; he drank on a daily basis from when he was 
16 until he was 21; and he cut down on drinking when he 
enlisted in the Army but drank heavily after discharge.  The 
final diagnoses on Axis I were major depression with 
psychotic features, opioid dependence, and alcohol 
dependence.  The diagnosis on Axis II was schizotypal 
personality disorder.

In an undated report, which was received in May 1993, S. A. 
C., Ph.D., a private clinical psychologist, reported that he 
had been requested to review certain records supplied to him 
by an attorney who was representing the veteran at that time.  
He did not interview the veteran.  He noted from the records, 
which included VA treatment records, that the veteran had 
received various diagnoses, which included: adjustment 
disorder with depressed mood; polysubstance abuse; borderline 
personality disorder; bipolar disorder; depression; 
conversion disorder; and somatization disorder.  He also 
noted that the veteran had received psychotherapy and 
psychotropic medications, including lithium, Thorazine, and a 
number of anti-depressants.  The psychologist stated, "In 
conclusion, there can be no doubt that this man has a long 
history of emotional disturbance for which he has received 
therapeutic interventions for a number of years.  Despite the 
treatment, there has been no remission of symptoms.  In terms 
of whether or not this is service related, a review of the 
records does not establish a definite causal factor.  Further 
evaluation of this gentleman would be required.  Certainly, 
it is not unusual for service related stressors to bring into 
disabling reality personality disorders and other forms of 
mental disturbance.  The additional injury to his hand and 
subsequent pain would also be a precipitating factor.  It is 
certainly evident that this man would have a substantial 
impairment rating based purely on psychology [sic] 
disabilities."

At a VA psychiatric examination in February 1994, the veteran 
stated that, since 1985, he had been hospitalized repeatedly 
for psychiatric treatment.  He indicated that he sustained a 
left hand injury in 1981 in service and that he first became 
depressed in 1984.  He said, "They don't know what the cause 
of my depression is."  He also said that, sometimes after he 
had a nerve block for his left hand, he got depressed and 
"they think it might be from the anesthesia."  The examiner 
noted that stressors accounting for the veteran's depression 
had been reported as Gardner's syndrome and sinus problems 
and that the veteran had repeatedly and openly informed him 
that he was not sure as to the cause of his depression.  The 
examiner reported that it was obvious that the veteran's 
history of recurrent depression with psychosis was not 
related to his left hand disability.  

The diagnoses on Axis I were: major depression, recurrent, 
with psychotic features; panic disorder without agoraphobia, 
mild; alcohol abuse, in recent remission; and opioid abuse, 
in recent remission.  The diagnosis on Axis II was mixed 
personality disorder, by history.  The examiner reported that 
the veteran had stated that his panic attacks "come out of 
nowhere" and he did not know the reason why he had them.  
The examiner reported that a review of the veteran's medical 
records in the claims file and a clinical examination 
revealed no evidence that panic attacks were caused by or 
exacerbated by a left hand disability.  The examiner stated 
that the veteran's case should be examined with extreme 
caution and close scrutiny because he had a long history of a 
personality disorder.  The examiner noted the reported 
findings by a VA psychiatrist in October 1988, by the 
treating physicians at Clark Memorial Hospital in May 1993, 
and by the private psychologist.  The examiner concluded that 
a review of the veteran's records and a clinical evaluation 
did not substantiate the presence of a service connected 
psychiatric illness.

In September 1994, the veteran was admitted to a VA Medical 
Center for evaluation and treatment of suicidal feelings.  He 
stated that he felt depressed, helpless, and hopeless, and he 
felt that he couldn't do anything right.  During 
hospitalization, he gave a history of having periods of mania 
and periods of depression.  He also gave a history of 
audiovisual hallucinations for 10 to 12 years, mainly when he 
was depressed or under the influence of drugs or alcohol.  
The final Axis I diagnoses on hospital discharge in October 
1994 were bipolar disorder, depressed, and polysubstance 
abuse, cocaine and alcohol, in remission.

Records of Lifespring Mental Health Services disclose that, 
in June 1993, the veteran presented for evaluation of panic 
and anxiety related to a relapse into drug abuse and 
depressive symptomatology.  He participated in a substance 
abuse program for 18 months.  In May 1995, the final 
diagnoses on Axis I were polysubstance abuse, in remission, 
and schizoaffective disorder.  The diagnosis on Axis II was 
rule out borderline personality disorder.

At a VA psychiatric examination in June 1997, the examiner, 
relying on what he was told by the veteran, reported that: 
the veteran served in the Army from 1981 to February 1982; in 
service, the veteran was exposed to chemicals when there was 
a chemical explosion; and, in service, the veteran sustained 
significant injuries when he fell 30 feet from a 
communications tower.  (As the Board found in the remand of 
November 1997, the Board now finds that the examiner 
misstated the veteran's period of service and the extent of 
his inservice injuries, which were limited to residuals of an 
injury to the left hand.)  The veteran complained of having a 
depressed mood and hopelessness without suicidal thoughts.  
He gave a history of episodes of depression and mania.  He 
stated that, when his pain was severe, he had difficulty with 
depression.  It was noted that the veteran had been 
hospitalized for psychiatric treatment 3 times and had been 
in detoxification and alcohol treatment programs.  He was 
attending a VA mental health clinic.  His past medical 
history was noted to include reflex sympathetic dystrophy, 
stomach problems, a urogenic bladder, coronary artery 
disease, recurrent renal infections, and optic neuritis.  
(The Board notes that none of those disorders is a service 
connected disability.)  The veteran told the examiner that he 
did not recall having abused drugs, although his chart noted 
substance abuse.  On mental status examination, the veteran's 
mood was "depressed" and his affect was dysphoric; his 
thought content was remarkable for no current suicidal 
ideations, hallucinations, or paranoid delusions.  The 
diagnoses on Axis I were bipolar disorder, type I, current 
major depressive episode, history of alcohol dependence, and 
history of polysubstance abuse.  A diagnosis on Axis II was 
deferred.  The diagnoses on Axis IV (stressors) were pain in 
the left arm and unemployed status.  The degree of impairment 
due to depression was mild.  

The psychiatric examiner stated:

The patient's reflex sympathetic pain can exacerbate a 
mood disorder.  As the patient currently has this pain 
which has been current as well as a diagnosis of 
bipolar disorder and chronic depressive episode, there 
is a possible connection between the patient's pain and 
his psychiatric disorder.  It is well documented in the 
literature that chronic pain is oftentimes highly 
associated with mood disorders...the patient's chronic 
pain...has a moderate affect [sic] on the degree of 
impairment that the patient suffers secondary to his 
mood disorder. 

As noted in the remand of November 1997, service connection 
is not in effect for reflex sympathetic dystrophy, contrary 
to the impression which the VA examiner in June 1997 
evidently had, and, therefore, the Board finds that the 
examiner's opinion concerning the relationship between reflex 
sympathetic pain and an acquired psychiatric disorder has no 
probative value on the issue of whether service connected 
neuritis of the left hand, residual of an injury to the left 
fourth finger, caused or aggravated an acquired psychiatric 
disorder.

In the remand of November 1997, the Board found that an 
additional psychiatric examination was needed.  The Board 
directed that the veteran undergo an evaluation by a board of 
2 psychiatrists who, after reviewing his medical records, 
were requested to reconcile the conflicting psychiatric 
diagnoses and offer an opinion on the question of whether any 
psychiatric disability was caused or worsened by neuritis of 
the left hand, residual to injury of the left fourth finger.  
The RO in Los Angeles, California, in whose jurisdiction the 
veteran was residing at the time, arranged for a psychiatric 
examination.  The examination was scheduled in December 1998 
and the veteran was notified at his address of record, but he 
failed to report for the examination and he provided no cause 
for his failure to report.  A regulation provides that, when 
a claimant, without good cause, fails to report for a 
necessary examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated on the 
evidence of record.  38 C.F.R. § 3.655 (2001).  Therefore, 
the Board will decide the claim for service connection for an 
acquired psychiatric disorder on the evidence of record.

The Board finds that the veteran's statements that he has had 
depression and panic attacks his whole life and that he has 
heard voices his whole life constitute clear and unmistakable 
evidence demonstrating that psychiatric disease existed 
before his entrance upon active and so the presumption that 
he was psychiatrically sound at service entrance has been 
rebutted.  See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (2001).  Therefore, with regard to the claim for 
direct service connection for an acquired psychiatric 
disorder, the question becomes whether pre-existing 
psychiatric disease was aggravated during his brief period of 
active service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Where a preservice disability 
underwent an increase in severity in service, there is a 
presumption of aggravation; clear and unmistakable (obvious 
or manifest) evidence is required to rebut the presumption of 
aggravation.   38 C.F.R. § 3.306(a)(b) (2001).  In the 
instant case, the Board finds that there is no competent 
medical evidence that the veteran's pre-existing psychiatric 
disability increased in severity during his 51 days of active 
duty.  In this regard, the Board notes that there was no 
diagnosis by a physician or psychologist of a psychiatric 
disorder while the veteran was on active duty and it is 
questionable whether he ever attempted suicide by taking pain 
pills.  After that alleged event, he did not seek medical 
attention and no service member, including his drill 
instructor, took him to an aid station or dispensary for 
evaluation.  His statement to the drill instructor that he 
had attempted to commit suicide appears to have been an 
attempt to get himself separated from service.  Because there 
is absolutely no competent medical evidence that his pre-
existing psychiatric disability increased in severity in 
service, the Board finds that an acquired psychiatric 
disorder was neither incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§  
3.303, 3.304 (2001).

With regard to the claim for secondary service connection for 
an acquired psychiatric disorder, as stated above, the Board 
has found that the opinion of the VA examiner in June 1997 
lacks probative value.  The other mental health professionals 
who have considered the question whether neuritis of the left 
hand caused or worsened a psychiatric disorder are the 
private psychologist who reviewed some medical records but 
never saw the veteran and the VA examiner in February 1994 
who did conduct a clinical interview of the veteran.  The 
Board notes that the private psychologist reported that a 
review of the veteran's records did not establish a definite 
causal factor for his psychiatric disability and that further 
evaluation of the veteran was required.  That further 
evaluation was performed in February 1994 by the VA 
psychiatric examiner who reported that the veteran repeatedly 
and openly informed him that he was not sure as to the cause 
of his depression and that it was obvious from a review of 
his medical records and a clinical interview that the 
veteran's history of recurrent depression with psychosis was 
not related to his left hand disability.  The Board finds 
that the preponderance of the competent and probative 
evidence of record is against the claim of entitlement to 
service connection for an acquired psychiatric disorder on a 
secondary basis.  38 C.F.R. § 3.310(a) (2001); Allen v. 
Brown, 7 Vet. App. 439 (1995).

In sum, the Board concludes that there is no basis in the 
record which would 
permit an allowance of service connection for an acquired 
psychiatric disorder 
on a direct or secondary basis.  Entitlement to service 
connection for an acquired psychiatric disorder is not 
established.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. §§  3.303, 3.304, 3.310 (2001).

II. Claim for Higher Rating for Neuritis of Left Hand

The other issue in appellate status is entitlement to an 
evaluation in excess of 20 percent for neuritis of the left 
hand, residual of an injury to the left fourth finger.

38 C.F.R. § 3.655 (2001) provides that, when a claimant, 
without good cause, fails to report for a necessary 
examination, a claim for an increased evaluation shall be 
denied.  In the remand of November 1997, the Board determined 
that further examination of the veteran's left hand was 
necessary to rate his left hand disability and directed that 
he undergo evaluations of his left hand by specialists in 
orthopedics and neurology.  The requested examinations were 
scheduled in December 1998 and the veteran was notified at 
his address of record to report for the examinations.  He 
failed to report and, despite several letters to him from VA, 
has not asserted that there was good cause for his failure to 
report or indicated a willingness to report for another 
examination.  The Board must, therefore, conclude that the 
provisions of 38 C.F.R. § 3.655 (2001) apply to the veteran's 
case and that his claim of entitlement to a rating in excess 
of 20 percent for neuritis of the left hand must be denied.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 

    


ORDER

Service connection for an acquired psychiatric disorder, to 
include as secondary to neuritis of the left hand, is denied.

An evaluation in excess of 20 percent for neuritis of the 
left hand, residual of an injury to the left fourth finger, 
is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

